Honorable   T. 0. Walton, President
Agricultural   & Mechanical College        of Texas
College Station, Texas

Dear   Sir:                             Opinion No. O-4131
                                        Re:   Items 273 and 274, of House
                                              Bill 272, Acts Regular Ses-
                                              sion, Forty-seventh  Legisla-
                                              ture, as provided on twelve
                                              months basis.

         Your letter of October 14th states that the appropria-
tion provided for A. EM. College for the current biennium fails
to indicate in connection     with that portion thereof providing
the clerical   force of the School of Arts & Science, that the
appropriations    for such clerical   force are on a twelve months
basis..  You  note  that all  appropriations   are for nine months
except when indicated otherwise,      and ask the opinion of this
department   upon the question:     Is the State Comptroller  autho-
rized to pay vouchers     for items 273 and 274 on a twelve months
rather than a nine months basis.

         We do not know where you obtained your information   to
the effect that the appropriation    for A. & M. College fails to
provide specifically   for the clerical  force of the School of
Arts & Science on a twelve months basis.

         We have this morning examined   the enrolled bill in
the office of the Secretary   of State, to-wit, House Bill 272,
Acts Forty-seventh  Legislature,  Regular Session.    The portion
of the bill which concerns your inquiry provides as follows:

          "Clerical   force   -School    of Arts   & Science
          (12 months)

          "273.   Stenographer    . . . $l,OOO.OO       - $1,000.00
Honorable     T. 0. Walton,   President,   Page   2



            "274.    Stenographer    . . . $l,OOO.OO          -     $1,000.00

            "275.    Stenographer    . . . $1.000.00          -     $1,000.00

        In accordance,     therefore,   with the express provisions
of the enrolled bill,     your question   is answered in the affirma-
tive.

                                      Yours   very    truly

APPROVED OCT 22, 1941
/s/ Grover Sellers                    ATTORNEY    GENERAL     OF TEXAS
FIRST ASSISTANT
ATTORNEY GENERAL                      /s/ Richard     W.-Fairchild
                                                          Assistant


RWF:ej

                                       APPROVED OPINION           COMMITTEE
                                       By BWB, Chairman